DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims 10-15 directed to an invention non-elected without traverse.  Accordingly, claims 10-15 have been cancelled.

Response to Arguments


Applicant’s arguments, see page 9-12, filed 1/31/2022, with respect to claims 1-9 & 16-19 have been fully considered and are persuasive.  The rejection of said claims and their respective dependent claims has been withdrawn. 


Reasons for Allowance
Claims 1-9 & 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a method for providing an electrically conductive power transmission interface on the end surface of a power cable having at least two separate wires being electrically conductive, the cable further comprising a reactive compound different from the wires for providing further features to the power cable, the method comprising the steps of: providing an end section of said power cable, said end section comprising wires having wire ends, the end section further having said reactive compound, and wherein at least a portion of said reactive compound is located among said at least two separate wires; and successively adding electrically conductive particulates onto said end section by bringing the conductive particulates being dispersed in a non-adhering carrier fluid of a different material than said conductive particulates into contact with said end section, wherein the reactive compound is present as part of the original power cable prior to end section preparation.
Regarding Claim 16, the cited prior art of record does not teach or fairly suggest a method, comprising: using a cold spraying apparatus for forming a power transmission interface on a power cable having at least two wires and a reactive compound located among said at least two separate wires and wherein the reactive compound is non-conductive.
Regarding Claim 20, the cited prior art of record does not teach or fairly suggest a method for providing an electrically conductive power transmission interface on the end surface of a power cable having at least two separate wires being electrically conductive, the cable further comprising a reactive compound different from the wires for providing further features to the power cable, the method comprising the steps of: providing an end section of said power cable, said end section comprising wires having wire ends, the end section further having said reactive compound, and wherein at least a portion of said reactive compound is located among said at least two separate wires; and successively adding electrically conductive particulates onto said end section by bringing the conductive particulates being dispersed in a non-adhering carrier fluid of a different material than said conductive particulates into contact with said end section, providing an enclosure boundary delimiting a local enclosure from an outside environment, the enclosure boundary having an open end for receiving a cable end into said local enclosure, further where said cable is provided into said open end of said enclosure boundary providing at least a dust-tight seal between the local enclosure and an outside environment, where the deposition means is provided inside said local enclosure.
 	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-9 & 17-19 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. Each of claims 21-23 depends either directly or indirectly upon claim 20 and thus is allowable for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847

/William H. Mayo III/           Primary Examiner, Art Unit 2847